Citation Nr: 1128780	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the claims file indicates that this claim requires additional development.

The Veteran stated during a July 2007 RO hearing that she injured her low back while carrying a 50-pound backpack during a June 1997 road march, and that the injury was exacerbated by a March 1998 epidural anesthetic.  Her service treatment records reflect that in August 1994, she complained of pain in the thighs (pelvic area), abdomen and lower back and was assessed with probable muscle strain.  The service treatment records also show that she was given an epidural anesthetic in March 1998, but do not reflect a June 1997 back injury.  

The Veteran additionally stated during the hearing that she sought treatment at the time of the June 1997 back injury but was only given Motrin.  She testified that she first sought post-service treatment for low back pain in 2000 and identified the doctor and the practice.  She stated that her current chiropractor told her that her current back disability was due to the inservice back injury or epidural.  She said that she would submit the 2000 private medical records and a statement from the chiropractor but has not done so.

A July 2007 private chiropractic History of Transactions printout shows treatment from April to July 2007.  The printout includes handwritten diagnoses of 839.20 subluxation, lumbar; 728.85 muscle spasm; 719.50 restricted L/S ROM; and 716.91 inflammation.  On an April 2007 Patient History Form, the Veteran informed the chiropractor that her primary complaint was low back pain that she had had since 1998.  

The Veteran is competent to provide testimony and statements concerning factual matters of which she has firsthand knowledge (i.e., experiencing a back injury and resulting back pain during and since active duty, and experiencing exacerbation of the back pain by a subsequent medical procedure during active duty).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The foregoing evidence, overall, "indicates" that the Veteran has a low back disability that "may be associated" with an inservice back injury and/or an inservice epidural anesthetic.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the evidence warrants a VA examination to determine whether the Veteran's current low back disability is related to active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current low back diagnosis is related to the Veteran's reported 1997 low back injury, her 1998 epidural anesthetic, or any other incident of active duty service.  The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


